Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
The amendment filed on 12/23/20 is acknowledged.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
  A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Fuji (WO 2017002686, US equivalent US 20180188608 is relied upon in the rejection) in view of Aruga (US 20160348874)
Regarding claim 1, Fuji teaches a light flux controlling member (Fig.24B and the corresponding text) configured to control a distribution of light emitted from a light emitting element, the light flux controlling member comprising:
an incidence surface (320,[0051])  that is an inner surface of a recess 310 ([0058]) disposed on a rear side of the light flux controlling member, the recess being disposed to intersect a central axis of the light flux controlling member, the incidence surface being configured to allow incidence of the light emitted from the light emitting element;

a groove sequentially disposed in a direction toward an outer edge side of the light flux controlling member from a central axis side on the rear side of the light flux controlling member, the groove including a step surface (the discontinuity between the patterns 344f and 342d are considered as a step surface) located on the central axis side: 


    PNG
    media_image1.png
    355
    417
    media_image1.png
    Greyscale


and an inclined surface (first and second reflective surfaces 342b and 342a in Fig.24B and [0069]) located on the outer edge side; and a plurality of ridges 342c ([0069]) disposed in the inclined surface of each of the plurality of grooves (the grooves are the valleys formed between two ridge lines 342c), each of the plurality of ridges 


    PNG
    media_image2.png
    492
    623
    media_image2.png
    Greyscale

Although Fuji teaches the plurality of grooves (Set one and set two above) that are concentric to each other , that is, grooves between ridges lines 342c and 344e , that step surface pertaining to the step surface grooves, and does not teach plurality of step surface grooves.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form multiple sets of grooves, such as set one, set two, set three etc. that are separated by a plurality of step surfaces, by mere duplication of Fuji’s arrangement by routine experimentation in order to optimize the output light distribution.
Fuji teaches a circular emission surface and does not teach an elliptical emission or incidence surface: wherein at least one of the incidence surface and the emission surface has a shape of an ellipse in a cross-section perpendicular to the central axis, (- - wherein when the incidence surface has the shape of the ellipse in the cross-section, at least one of the plurality of ridges is disposed in the inclined surface located outside the recess 310 in a direction of a minor axis of the ellipse - -), and wherein when the emission surface has the shape of the ellipse in the cross-section, at least one of the plurality of ridges is disposed in the inclined surface located outside the recess in a direction of a longitudinal axis of the ellipse.
 	However, to choose between a circular or elliptical emission surfaces is a well-known design choice and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use either a circular or an elliptical emission/incidence surface as disclosed in Aruga in paragraphs [0025], [0069], [0030] and [0091] (Note: Aruga is a support document that discloses that the surfaces in Fuji as claimed can be either circular or elliptical).



Regarding claim 3, Fuji in view of Aruga teaches a light flux controlling member (Fig.24B) wherein the plurality of grooves (grooves between ridges 344e in Fuji) are disposed on the rear side of the light flux controlling member in a region located outside the recess 320  in the direction of the minor axis of the ellipse of the incidence surface in the cross-section, the plurality of grooves being parallel to each other along a direction of the longitudinal axis of the ellipse of the incidence surface in the cross-section; and wherein in plan view, the plurality of ridges are parallel to each other along the direction of the minor axis of the ellipse of the incidence surface in the cross-section.

Regarding claim 4, Fuji in view of Aruga teaches a light flux controlling member,  wherein the plurality of grooves are concentrically disposed around the central axis; and wherein the plurality of ridges are radially disposed in plan view (Fig.2B of Fuji).

Regarding claim 5, Fuji in view of Aruga teaches a light emitting device comprising: a light emitting element 220 ([0086] in Fuji); and the light flux controlling 
 
  	Regarding claim 6, Fuji in view of Aruga teaches surface light source device comprising: the light emitting device; and a light diffusion plate 120 ([0139] in Fuji) configured to allow light emitted from the light emitting device to pass through the light diffusion plate while diffusing the light.

Regarding claim 7, Fuji in view of Aruga teaches display device comprising: the surface light source device; and a display member configured to be irradiated with light emitted from the surface light source device (claim 9 of Fuji).

Other art
US 4839781 teaches plurality of grooves between ridge lines, and also plurality of step surfaces.
 Cited previously: US 20140119027, US 20090116245, US 20140211497, US 20090225550, US 20100135028

Response to Arguments
The arguments filed by the Applicant on 12/23/20 is acknowledged. 
The arguments are mainly drawn to the elliptical incidence or emission surfaces. 
However, to choose between a circular or elliptical emission surfaces is a well-known design choice and it would have been obvious to one of ordinary skill in the art, 
Therefore the arguments are moot in light of inclusion of a support prior art Aruga in the rejection in order to provide support that it is a well-known design choice to use either the circular or the elliptical emission surfaces.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875